DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 03/17/2022 to the claims have been acknowledged by the Examiner. New claims 21 and 22 have been added. Claims 16 and 19 of the non-elected invention of the method claims have been cancelled.
Thus, claims 1-12 and 21-22 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/17/2022, with respect to the claims have been fully considered and are persuasive.  The objections of the claims been withdrawn. 
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art teachings of Urbanek and Crout do not teach the amended limitation of both the lower mouth guard and upper mouth guard being simultaneously worn. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the prior art rejection below, it is discussed that one of ordinary skill would recognize that the mouthguards of Urbanek and Crout may be worn at the same time as this is common in the art of mouthguards used to treat bite problems. Furthermore, this amended limitation reads as intended use (see MPEP 2114 for reference regarding intended use) as the prior art of Urbanek and Crout both teach mouth guards which are functionally capable of being worn simultaneously as further discussed below. For further clarification, the Examiner has evidenced this obviousness teaching using the art of Owen (US 20200100870 A1) which shows two mouth guards- upper and lower- being worn simultaneously.  
Claims 21-22 have been newly added and require further consideration by the Examiner such that previously presented prior art and/or new prior art may need to be used to meet the claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 20130098375 A) in view of Crout (US 20140109919 A), as evidenced by Owen (US 20200100870 A1).
Regarding claim 1, Urbanek discloses a kit for treatment of bite problems of a mouth of a patient (Abstract, [0006]- discusses common bite problems, Figure 3- shown device 110 is understood to be a kit as it is shown to comprise additional included structures and may have different variations), the kit comprising: an upper mouth guard configured to be for upper teeth of the patient (Figure 3- temporomandibular joint disorder mitigation device 110, [0117]- “The whole (110) is contoured to communicate with an upper jaw and dentention [dentition] thereof.”), the upper mouth guard comprising a molded body (Figures 3 & 5- device 110 has an inherent molded body to the dentition of the upper teeth) comprising a first portion (Figures 3 & 5- anterior middle portion 170) configured to cover six or fewer upper teeth of the patient including at least upper central incisors of the patient (Figures 3 & 7C- shows six anterior teeth of the user covered by the device 110 which includes the central and lateral incisors and the cuspids, [0119]- discusses placement of the device relative to the different anterior teeth) and a second portion configured to contact mucosal tissue of the patient's mouth located behind the at least one upper central incisor (Figures 3, 5 , and 7C- hard palate conformity 156 of arch 168 defines a second portion and is shown to be located behind at least one of the incisors which is capable of contacting mucosal tissue as shown in Figures 3 and 7C).
Urbanek does not teach a lower mouth guard configured to be for lower teeth of the patient and to be worn simultaneously with the upper mouth guard, the lower mouth guard comprising a molded body comprising a first portion configured to cover six or fewer lower teeth of the patient including at least lower central incisors of the patient and a second portion configured to contact mucosal tissue of the patient's mouth located behind the at least one lower central incisors. Crout teaches an analogous kit (Abstract, [0026]- “When the opposing cuspids are shorter than their neighboring first bicuspids and lateral incisors, a second opposing appliance may be made to oppose the disclosed appliance.”) comprising a lower mouth guard for lower teeth of the patient (Figures 5 thru 8- appliance is shown to be covering all the anterior teeth 10 and first bicuspid 11 of the lower teeth), the lower mouth guard comprising a molded body (Figures 5 thru 8- appliance is shown to have an inherent molded body which is molded to the dentition of the lower teeth) comprising a first portion (see annotated Figure 7 below- first portion of appliance is indicated) configured to cover six or fewer lower teeth of the patient including at least lower central incisors of the patient (Figure 5- appliance is shown to cover anterior teeth 10 including the central incisors and the first bicuspids 11, [0022]- “In the embodiment illustrated in FIGS. 1 & 5, when placed in either arch, the appliance will cover all anterior teeth 10 and the first bicuspid 11. However, it is also contemplated within the scope of the disclosed invention that the arcuate extent of the appliance may be greater or lesser when appropriate.”) and a second portion configured to contact mucosal tissue of the patient's mouth located behind the at least one of the lower central incisors (see annotated Figure 7 below- indicated second portion of appliance is shown to contact the mucosal tissue behind the patient’s mouth behind the incisors). A person of ordinary skill would recognize that both the mouth guards of Urbanek and Crout may be used simultaneously within the oral cavity as having mouth guards being comprised of both upper and lower pieces within a kit is commonly known within the art and is further evidenced by Owen (Figure 1- shows mouthpiece having both upper and lower guards worn simultaneously, Abstract). Furthermore, this limitation is read as intended use (see MPEP 2114 for reference regarding intended use) wherein the upper mouth guard of Urbanek and the lower mouth guard of Crout are capable of being simultaneously worn together as the structures of each mouth guard would allow this placement. A person of ordinary skill would also recognize that the number of teeth the appliance of Crout is engaging may be modified to be six or fewer such as the only for the incisors and cuspids of the lower anterior teeth as Crout teaches that the change in the curve may encompass less teeth as needed. Using two mouth guards and modifying the number of lower teeth engaged would not hinder the functionality of the formed kit to be able to provide treatment to address bite problems. Thus, the claimed limitations are met as discussed. Urbanek and Crout are analogous because they both teach kits comprising mouth guards applied to the anterior teeth to treat bite problems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the kit comprising the upper mouth guard of Urbanek to further include a lower mouth guard to engage the anterior lower teeth as taught by Crout, wherein the anterior lower teeth may be modified to be for six or less teeth as discussed. A skilled artisan would have been motivated to utilize a lower mouth guard to engage six or less anterior lower teeth of a user because Crout suggests that a lower guard is preferably used when the user has an underbite without hindering the functionality and structure of the device and wherein the length of the arch may be modified to be greater or lesser depending on specific use of the appliance (Crout- [0021-0022]). A skilled artisan would also have been motivated to utilize both a lower and upper mouth guard as doing so is known to be common in the art of oral devices to treat bite problems. A skilled artisan would also have been motivated to manufacture a kit comprising of an upper mouth guard as disclosed by Urbanek to further include a lower mouth guard for specifically six or fewer lower anterior teeth of a user because Crout suggests that having a lower appliance is conventional in kits comprising mouth guards applied to the anterior teeth to treat bite problems that are analogous to Urbanek.

    PNG
    media_image1.png
    383
    365
    media_image1.png
    Greyscale

Regarding claim 2, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein the first portion of the upper mouth guard (Urbanek Figures 3 & 5- anterior middle portion 170 of device 110) comprises six or fewer depressions sized and configured to receive the upper teeth of the patient (Urbanek [0117]- “The whole (110) is contoured to communicate with an upper jaw and dentention [dentition] thereof.”) including at least the upper central incisors of the patient (Urbanek Figures 3 & 7C- shows six anterior teeth of the user covered by the device 110 which includes the central and lateral incisors and the cuspids, wherein there would be inherent depressions formed in the body of the device 110 to be able to engage the teeth as shown, [0119]- discusses placement of the device relative to the different anterior teeth). 
Regarding claim 3, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein the first portion of the lower mouth guard (see Crout annotated Figure 7 above- first portion of appliance is indicated) comprises six or fewer depressions sized and configured to receive the lower teeth of the patient including at least the lower central incisors of the patient (Crout Figure 5- appliance is shown to cover anterior teeth 10 including the central incisors and the first bicuspids 11, wherein there would be inherent depressions in the appliance to receive the teeth, [0022]- “In the embodiment illustrated in FIGS. 1 & 5, when placed in either arch, the appliance will cover all anterior teeth 10 and the first bicuspid 11. However, it is also contemplated within the scope of the disclosed invention that the arcuate extent of the appliance may be greater or lesser when appropriate.”, wherein it is discussed in claim 1 above that there may be specifically six or less teeth covered). 
Regarding claim 4, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein the molded body of the upper mouth guard and/or the molded body of the lower mouth guard is configured to cover at least a portion of a buccal surface of each tooth (Urbanek Figures 3 & 5- shows device 110 covering at least a portion of the buccal surface of each tooth of the upper anterior teeth which the device 110 engages; Crout Figures 5 thru 8- shows appliance covering at least a portion of the buccal surface of each tooth of the lower anterior teeth 10 which the appliance engages).
Regarding claim 6, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches a lower mouth guard (Crout Figures 5 thru 8- appliance shown to be applied to the lower anterior teeth of the user).
As modified, Urbanek as modified by Crout does not teach wherein the lower mouth guard further comprises at least one third portion extending from the second portion of the molded body, the at least one third portion being configured to contact mucosal tissue of the patient’s mouth behind a first bicuspid of the lower teeth. Urbanek specifically teaches wherein the mouth guard (Figure 3- device 110) comprises at least one third portion extending from the second portion of the body (Figures 3, 5, and 7C- hard palate conformity 156 of arch 168 defines a second portion wherein side wings 164 extends from the indicated second portion, [0117]- “Extending posteriorly from opposite sides of the anterior middle portion (170) are pad wings (164).”), the at least one third portion (Figures 3, 5, 7c- pad wings 164) being configured to contact mucosal tissue of the patient’s mouth behind a first bicuspid of the teeth (Figure 7c- shows pad wings 164 contacting mucosal tissue behind each of the first bicuspid of the teeth, [0125]- discusses placement of the device 110 in the user’s oral cavity). A person of ordinary skill would recognize that the left and right third portions as taught by Urbanek may be applied to the body of the lower mouth guard of Crout in a similar manner as taught by Urbanek such that it would engage the tissue of the lower teeth- specifically the first bicuspids- as instantly claimed. Doing so would not hinder the functionality of the lower mouth guard of the kit to be able to cover the lower anterior teeth and treat bite problems when in engagement with the upper guard. Thus, the claimed limitations are met as discussed. Urbanek and Crout are analogous because they both teach kits comprising mouth guards applied to the anterior teeth to treat bite problems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lower mouth guard having a body as taught by Urbanek as modified by Crout to include a left and right third portion extending from the body of the lower mouth guard to contact tissue behind the respective left and right first bicuspids of the lower teeth as taught specifically by Urbanek and further discussed above. A skilled artisan would have been motivated to utilize a left and right one third portion extending from the molded to engage the tissue behind the first bicuspids of the teeth because Urbanek suggests that the use of wings allows detachable attachment of the device when used with additional ball clasps (Urbanek- [0122-0123]). A skilled artisan would also have a reasonable expectation to manufacture the kit comprising of a lower mouth guard with a molded body as taught by Urbanek as modified by Crout to further include left and right third portions to contact the tissue behind respective left and right first bicuspids because Urbanek specifically suggests that the inclusion of at least one third portion is conventional in mouth guards applied to the anterior teeth to treat bite problems that are analogous to Urbanek as modified by Crout.
Regarding claim 7, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches a lower mouth guard (Crout Figures 5 thru 8- appliance shown to be applied to the lower anterior teeth of the user).
As modified, Urbanek as modified by Crout does not teach wherein the lower mouth guard comprises a third portion configured to contact tissue behind the patient’s right first bicuspid and another third portion configured to contact tissue behind the patient’s left first bicuspid. Urbanek specifically teaches a mouth guard (Figure 3- device 110) comprising a third portion configured to contact tissue behind the patient’s right first bicuspid (Figures 3, 5, and 7c- one of the pad wings 164 shown to contact tissue behind the patient’s right first bicuspid, [0117]- “Extending posteriorly from opposite sides of the anterior middle portion (170) are pad wings (164).”) and another third portion configured to contact tissue behind the patient’s left bicuspid (Figures 3, 5, and 7c- the other one of the pad wings 164 shown to contact tissue behind the patient’s left first bicuspid, [0117]). A person of ordinary skill would recognize that the at least one third portion as taught by Urbanek may be applied to the second portion of the body of the lower mouth guard of Crout in a similar manner as taught by Urbanek such that it would engage the mucosal tissue of the lower teeth as instantly claimed. Doing so would not hinder the functionality of the lower mouth guard of the kit to be able to cover the lower anterior teeth and treat bite problems when in engagement with the upper guard. Thus, the claimed limitations are met as discussed. Urbanek and Crout are analogous because they both teach kits comprising mouth guards applied to the anterior teeth to treat bite problems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lower mouth guard having a second portion of the body as taught by Urbanek as modified by Crout to include at least one third portion extending from the second portion of the lower mouth guard to contact mucosal tissue behind the first bicuspid of the lower teeth as taught specifically by Urbanek and further discussed above. A skilled artisan would have been motivated to utilize at least one third portion extending from the second portion to engage the mucosal tissue behind a first bicuspid of the teeth because Urbanek suggests that the use of wings allows detachable attachment of the device when used with additional ball clasps (Urbanek- [0122-0123]). A skilled artisan would also have a reasonable expectation to manufacture the kit comprising of a lower mouth guard with a second portion of its body as taught by Urbanek as modified by Crout to further include at least one third portion extending from the second portion to contact the mucosal tissue behind a first bicuspid because Urbanek specifically suggests that the inclusion of at least one third portion is conventional in mouth guards applied to the anterior teeth to treat bite problems that are analogous to Urbanek as modified by Crout.
Regarding claim 8, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein the first portion of the upper mouth guard and/or the first portion of the lower mouth guard is configured to cover the central incisors, lateral incisors, and canines of the patient (Urbanek Figures 1, 3, 5 and 7c- shows device 110 having a middle portion 170 which is shown to cover the central incisors 112, lateral incisors 114, and cuspids 116 of a user’s lower anterior teeth; Crout Figure 5 and annotated Figure 7 above- appliance is shown to have an indicated first portion covering the lower anterior teeth 10 shown to be the central incisors, lateral incisors, and the canine teeth).
Regarding claim 12, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein, when positioned in the patient’s mouth, the lower mouth guard is positioned to at least partially open the jaw and/or mouth (Crout Figures 5 thru 8- cuspid pads 14 of the appliance are shown to allow the jaw or mouth of the user to remain open to create a freeway space 16 when the appliance is positioned on the lower anterior teeth 10 as shown, [0024]- discusses the structure of the cuspid pads, [0027-0029]- discusses the benefits of the use of cuspid pads to prevent the heavy loading of the temporomandibular joints).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 20130098375 A) in view of Crout (US 20140109919 A), in further view of Ball (US 20050022824 A).
Regarding claim 5, Urbanek as modified by Crout teaches the kit of claim 5 as discussed above.
Urbanek as modified by Crout does not teach wherein the molded body of the upper mouth guard and/or the molded body of the lower mouth guard does not contact gums adjacent to the buccal surface of each tooth. Ball teaches an analogous mouth guard (Abstract, Figures 1 & 2- occlusal splint 2) which does not contact gums adjacent to the buccal surface of each tooth (Figures 2 & 3- occlusal splint 2 is shown to not contact gums adjacent the buccal surface of the centrally located forward upper teeth 40). A person of ordinary skill would recognize that the upper and/or lower mouth guards of Urbanek as modified by Crout may have similar buccal surface engagement as taught by Ball as this modification would not hinder the functionality of the upper and/or lower mouth guards of Urbanek as modified by Crout to be able to engage with the user’s anterior teeth to treat bite problems. Thus, the claimed limitations are met as discussed. Urbanek as modified by Crout and Ball are analogous because the combination and Ball both teach mouth guards for treatment of bite problems such as bruxism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of the upper and/or lower mouth guard of Urbanek as modified by Crout to not contact gums adjacent to the buccal surface of each tooth as taught by Ball. A skilled artisan would have been motivated to utilize a mouth guard which does not contact the gums of the buccal surface of the teeth because Ball suggests that these types of mouth guards are more comfortable compared to traditional full mouth splints (Ball- [0007-0010]). A skilled artisan would also have a reasonable expectation to manufacture the body of the upper and/or lower mouth guard of Urbanek as modified by Crout to not contact gums adjacent to the buccal surface of each tooth because Ball suggests that having an adjusted buccal contact surface is conventional in mouth guards for treatment of bite problems such as bruxism that are analogous to Urbanek as modified by Crout.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 20130098375 A) in view of Crout (US 20140109919 A), in further view of Soo (US 20090087808 A1).
Regarding claim 9, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein the molded body of the upper mouth guard comprises a first material (Urbanek Figure 3- device 110 has an inherent body molded to the dentition of the upper teeth, [0118]- “The device (110) may comprise any of well known materials commonly used in the art to fabricate sundry types of dental appliances worn either temporarily or permanently. Said material may comprise suitable flexibility, pliability, or resiliency as deemed necessary by one well versed in the art”) and the molded body of the lower material comprises a second material (Crout Figures 5 thru 8- inherent body of appliance applied to lower anterior teeth 10 is understood to me made of an inherent material). 
Urbanek as modified by Crout does not teach wherein the second material is harder than the first material. Soo teaches an analogous kit (Abstract, Claim 1) comprising of mouth guards (Claim 1- discusses at least two of first, intermediate, and final appliances to be placed on the teeth, [0062-0064]- discusses the method of creating appliances for a user’s upper and lower dentition) wherein the mouth guards may be made of different materials ([0046]- “The different force pertaining to each appliance is made different by changing the dimension and/or material characteristics of the appliances… In some other embodiments, different forces of appliances can be achieved using different material forming the appliances. For example, the material can be blended with reinforcement materials such as fibers, pieces, strips, wires, mesh, lattices, networks, interpenetrating networks, or combinations thereof to cause the appliances to have different forces.”). A person of ordinary skill would recognize that based on what is taught by Soo, the second material may be harder than the first material because it is known in the art that the lower teeth must withstand a constant downward force from the upper teeth. Thus, the claimed limitations are met as discussed. Urbanek as modified by Crout and Ball are analogous because the combination and Soo both teach oral appliances applied to the dentition of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of the upper mouth guard comprised of a first material and the body of the lower mouth guard comprised of a second material as taught by Urbanek as modified by Crout to have the second material be different than the first material as taught by Soo such that the second material is harder than the first as further discussed above. A skilled artisan would have been motivated to utilize materials of different hardness because Soo suggests that having different hardness allows different forces to be generated by each appliance (Soo- [0046]). A skilled artisan would also have a reasonable expectation to manufacture the bodies of the upper and lower mouth guards comprised of a respective first and second material as taught by Urbanek as modified by Crout to be different materials such that the second material is harder than the first material because Soo suggests that having mouth guards of different materials is conventional in oral appliances applied to the dentition of a user that are analogous to Urbanek as modified by Crout.
Regarding claim 11, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. 
Urbanek as modified by Crout does not teach wherein the molded body of the upper mouth guard is from 0.2 mm to 0.4 mm thick and the molded body of the lower mouth guard is from 1.5 mm to 2.0 mm thick. Soo teaches an analogous kit (Abstract, Claim 1) comprising of mouth guards (Claim 1- discusses at least two of first, intermediate, and final appliances to be placed on the teeth, [0062-0064]- discusses the method of creating appliances for a user’s upper and lower dentition) wherein the mouth guards may have different thicknesses ranging from about 0.01-2.0 mm ([0046]- “The different force pertaining to each appliance is made different by changing the dimension and/or material characteristics of the appliances. For example, the appliances can be made to have different thickness to generate different forces. For example, the appliances can have a thickness ranging from about 0.01 mm, about 0.1 mm, about 0.2 mm, about 0.3 mm, about 0.4 mm, about 0.5 mm, about 0.6 mm, about 0.7 mm, about 0.8 mm, about 0.9 mm, about 1 mm, about 1.1 mm, about 1.2 mm, about 1.3 mm, about 1.4 mm, about 1.5 mm, about 1.6 mm, about 1.7 mm, about 1.8 mm, about 1.9 mm or about 2.0 mm.”). A person of ordinary skill would recognize that the upper and lower mouth guards as taught by Urbanek as modified by Crout are capable of having different thicknesses within the ranges as taught by Soo. Furthermore, a person of ordinary skill would recognize that the taught ranges fall within the instantly claimed ranges of thickness of each of the mouth guards such that these ranges may be optimized to specifically be values of thickness which fall within the specific claimed ranges (see MPEP 2144.05 for reference regarding ranges). Having different ranges with optimized thicknesses would not hinder the kit as taught by Urbanek and Crout as they would still be able to function to treat bit problems when the mouth guards are applied on their respective set of teeth of a user. Thus, the claimed limitations are met as discussed. Urbanek as modified by Crout and Ball are analogous because the combination and Soo both teach oral appliances applied to the dentition of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of the upper mouth guard and the body of the lower mouth guard as taught by Urbanek as modified by Crout to have respective thicknesses of 0.2-0.4mm and 1.5-2.0 mm of the mouth guards as taught by Soo as further discussed above. A skilled artisan would have been motivated to utilize upper and lower mouth guards having different thickness of the instantly claimed ranges because Soo suggests that having different thicknesses allows different forces to be generated by each appliance (Soo- [0046]). A skilled artisan would also have a reasonable expectation to manufacture the bodies of the upper and lower mouth guards as taught by Urbanek as modified by Crout to have different thicknesses of the instantly claimed ranges because Soo suggests that having different thicknesses is conventional in oral appliances applied to the dentition of a user that are analogous to Urbanek as modified by Crout.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 20130098375 A) in view of Crout (US 20140109919 A) and Soo (US 20090087808 A1), in further view of Schwank (US 20150328526 A1).
Regarding claim 10, Urbanek as modified by Crout and Soo teaches the kit of claim 9 as discussed above. 
Urbanek as modified by Crout and Soo does not teach wherein the first material comprises polyurethane and/or polyester, and the second material comprises an acrylic resin. Schwank teaches that mouth guards are comprised of different materials such as a polyurethane or acrylic material ([0012]- “A variety of materials have been used for mouth guards, including polyvinylacetate-polyethylene or ethylene vinyl acetate copolymer (EVA), latex rubber, polyurethane, polyvinylchloride, and acrylic resin. The current paradigm in materials selection for commercially available, inexpensive mouth guards is based on the concept that soft materials, such as ethylene vinyl acetate (EVA), provide protection by cushioning the teeth upon impact.”). A person of ordinary skill would recognize that the specific first and second materials of the respective upper and lower mouth guards of Urbanek as modified by Crout and Soo may be modified to specifically be made of the materials taught by Schwank such that the first material is made of a polyurethane and the second material be made of an acrylic resin. Thus, the claimed limitations are met as discussed. Urbanek as modified by Crout & Soo and Schwank are analogous because the combination and Schwank both teach mouth guards comprised of different materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first material and second material as taught by Urbanek as modified by Crout and Soo to be comprised of polyurethane and acrylic resin, respectively, as taught by Schwank. A skilled artisan would have been motivated to utilize materials comprised of polyurethane and acrylic resin because Schwank suggests that these types of materials are more commercially available and are inexpensive (Schwank- [0012]). A skilled artisan would also have a reasonable expectation to manufacture the first material and second material of the mouth guards of Urbanek as modified by Crout and Soo to be comprised of polyurethane and acrylic resin, respectively, because Schwank suggests that mouth guards of these materials are conventional in mouth guards comprised of different materials that are analogous to Urbanek as modified by Crout and Soo.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (US 20130098375 A) in view of Crout (US 20140109919 A) and Owen (US 20200100870 A1).
Regarding claim 21, Urbanek as modified by Crout teaches the kit of claim 1 as discussed above. Urbanek as modified by Crout further teaches wherein when positioned in the patient’s mouth, the upper mouth guard is configured to protect the upper teeth of the patient (Urbanek Figure 3- temporomandibular joint disorder mitigation device 110, [0117]- “The whole (110) is contoured to communicate with an upper jaw and dentention [dentition] thereof.”, wherein the structure is capable of protecting the upper teeth when applied to the dentition).
Urbanek as modified by Crout does not teach wherein the lower mouth guard is configured to at least partially open the mouth of the patient. Owen teaches an analogous kit (Abstract, Figure 1- oral appliance 1) comprised of an upper (Figure 1- upper body 2) and lower mouth guard (Figure 1- lower body 7) wherein the lower mouth guard is configured to at least partially open the mouth of the patient (Figures 1 & 2- nodes 12 of the lower body 7 allow the mouth of the patient to remain partially open as shown), providing for a gap to be formed between upper and lower bodies of the oral appliance and allows the bodies to be spaced apart when worn (Owen- [0053], Figure 1), suggesting treatment for bite problems. Urbanek as modified by Crout and Owen are analogous because they both teach oral appliances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lower mouth guard of Urbanek as modified by Crout to be configured to at least partially open the mouth of the patient as taught by Owen, providing for a gap to be formed between upper and lower bodies of the oral appliance and allows the bodies to be spaced apart when worn (Owen- [0053], Figure 1).
Regarding claim 22, Urbanek as modified by Crout and Owen teaches the kit of claim 21 as discussed above. Urbanek as modified by Crout and Owen further teaches when positioned in the patient’s mouth, the upper mouth guard is not configured to open the patient’s mouth (Urbanek Figure 8- shows device 110 positioned in the patient’s mouth wherein is does not keep the mouth open, [0128]; Owen Figure 1- shows upper body 2 and lower body 7 wherein the engagement of the nodes of the lower body 7 keeps the patient’s mouth open). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150224385 A1 (Barnes)- teaches an upper mouth guard for the anterior teeth.
US 10322027 B2 (Colson)- teaches a dental bite plate for the anterior upper teeth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 15, 2022

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786